NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CRASSOCIATES, INC.,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee,

AND

SPECTRUM HEALTHCARE RESOURCES, INC.,
Defendant-Appellee. *

2012-5037

Appeal from the United States Court of Federal

Claims in case no. 11-CV-570, Judge Francis M. Allegra.

ON MOTION

O R D E R
Spectrum Healthcare Resources, Inc. moves to delay

oral argument until on or after October 1, 2012. Spec-
trum indicates that the United States does not oppose.
CRAssociates, Inc. opposes.

Accordingly,

CRASSOCIATES INC V. US

2
IT IS ORDERED THATZ
The motion is denied
FOR THE CoURT
JUN 1 3 2012 /s/ Jan Ho:rbaly
Date J an Horbaly
Clerk
cc: Kenneth B. Weckstein, Esq. ' LED
Amy Laderberg O’Sullivan, Esq. u_s_ coun%p AppEALS pan
Michael Go0dman, Esq. T"E FE°ERAL C"MHT
524 ~ JUN 1 3 2012

JANHURBALY
CLE¥K